                  Case 1:20-cr-00159-DAD-BAM Document 32 Filed 01/06/21 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                        Page 1 of   3    Pages



                                      UNITED STATES DISTRICT COURT                                                    FILED
                                                                          for the
                                                                                                                      Jan 06, 2021
                                                 Eastern District of California                                  CLERK, U.S. DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.      1:20-cr-00159-DAD-BAM
PATRICIA COLIN,                                                           )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                              Place

      U.S. MAGISTRATE JUDGE Barbara A. McAuliffe in Courtroom 8 (unless another courtroom is designated)

      on                                               JANUARY 27, 2021 at 1:00 PM
                                                                              Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.


TO U.S. MARSHAL: DELAY RELEASE until January 11, 2021, at 10:00 a.m. at which time defendant
will be released from the Fresno County Jail to the custody of Vanessa Marie Mendoza for direct
transportation to WestCare of California Inc., inpatient substance abuse program in Fresno, California.




(Copies to:       Defendant (through Pretrial)               PRETRIAL SERVICES                 US ATTORNEY       US MARSHAL)
Case 1:20-cr-00159-DAD-BAM Document 32 Filed 01/06/21 Page 2 of 3
     Case 1:20-cr-00159-DAD-BAM Document 32 Filed 01/06/21 Page33 of 3 3


               PATRICIA COLIN




X



    1/6/2021

                                BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
